NO. 07-02-0221-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                    JULY 11, 2002

                        ______________________________


            JOE HALL AND ACCESS RESOURCES, INC., APPELLANTS

                                          V.

                            FREDDIE STREIT, APPELLEE


                       _________________________________

          FROM THE 46TH DISTRICT COURT OF WILBARGER COUNTY;

                   NO. 22451; HONORABLE TOM NEELY, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


                       ON UNOPPOSED MOTION TO DISMISS


      Appellants Joe Hall and Access Resources, Inc. filed separate accelerated notices

of appeal challenging the trial court’s order denying their motion for summary judgment.

On July 3, 2002, appellants filed an unopposed motion to dismiss the appeal representing
that the parties have reached a full and complete settlement of all disputed issues and that

they do not wish to prosecute this appeal. We grant the motion and dismiss the appeal.


       Without passing on the merits of the case, the motion is granted and the appeal is

hereby dismissed. Tex. R. App. P. 42.1(a)(1). Having dismissed the appeal pursuant to

the parties’ request, no motion for rehearing will be entertained and our mandate will issue

forthwith.


                                          Don H. Reavis
                                            Justice

Do not publish.




                                             2